DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a system configured to control an injection pressure, a system configured to generate vacuum into the mould, an equipment configured to inject the metal or alloys, a device configured to support and close the mould, a device configured to transfer and inject metal or alloys, a pressure system, a system to regulate and control injection process in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation(s) "a system configured to control an injection pressure”, “a system configured to generate vacuum into the mould”, “means configured to inject this metal or alloys”, “an equipment configured to inject the metal or alloys”, “a device configured to support and close the mould”, “a device configured to transfer and inject metal or alloys”, “a pressure system”, “a system to regulate and control injection process”, and “means for the control and adjustment of operating parameters of the systems” has/have been interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder "a system", “an equipment”, “a device”, and “mean” coupled with functional language "configured to control an injection pressure", “configured to generate vacuum into the mould”, “configured to inject this metal or alloys”, “configured to support and close the mould”, “configured to transfer and inject metal or alloys”, “regulation and control”, and “control and adjustment of operating parameters of the systems” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Since the claim limitation(s) invokes 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 4 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Page 8 of the specification discloses that the vacuum system is formed by a vacuum pump, a vacuum reservoir, measuring elements, filters, valves and ducts, nozzles or elements for connection to the mould. Therefore, the corresponding structure for a system configured to 
Page 16 of the specification discloses that the supporting and closure device are formed by two parallel closure plates. Therefore, the corresponding structure for a supporting and closure device is two parallel closure plates.
Page 15 of the specification discloses that the transfer and injection device are formed by a number of gooseneck-type ducts and page 20 discloses that the transfer means is the transfer and injection device (13). Therefore, the corresponding structure for a transfer and injection device and transfer means is a number of gooseneck-type ducts.
Page 5 of the specification discloses that the pressure system is operated by a pneumatic piston, hydraulic system, and linear actuators. Therefore, the corresponding structure for a pressure system is a pneumatic piston, hydraulic system, and linear actuators.
Page 3 of the specification discloses that metal supply device is a crucible or metal melting furnace. Therefore the corresponding structure for a supply device is a crucible or metal melting furnace.

If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation "a system configured to control an injection pressure”, “means configured to inject this metal or alloys”, “an equipment configured to inject the metal or alloys”, “a system to regulate and control injection process”, and “means for the control and adjustment of operating parameters of the systems” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lismont (US 2009/0050289 A1, previously cited) in view of Li et al. (CN 201399560 Y, hereinafter Li, previously cited), Mancini (US 2015/0090420 A1, previously cited), Nakatsuka (US 2013/0344187 A1, previously cited) and Quail et al. (US 2006/0082009 A1, hereinafter Quail, previously cited).
Re Claim 1. Lismont teaches a method for injection of metals or alloys with a low melting point (para. 29) into a mould (Fig. 1, item 21) which employ a system configured to control an injection pressure (Fig. 7, See 112(b) rejection above.) and are equipped with a system configured to generate vacuum into the mould (Fig. 1, item 20), wherein in order to allow this method with pressurized injection of metals or alloys, the mould has a sealed coupling (Fig. 7, end of item 76 and the mould. See Fig. 3 &4 of Mancini) to a metal transfer (Fig. 7) and coupled to means configured to inject this metal or alloys (Fig. 7, See 112(b) rejection above.) and an aperture (Fig. 1, item 14) for a sealed coupling of the system configured to generate vacuum; and wherein the method comprises at least the following stages: 
- choice of the mould (Fig. 1, item 21) to be employed in accordance with an item it is desired to produce (Implied as the mould should be chosen considering the product that is being cast.); its 
- once in the equipment configured to inject the metal or alloys, the mould is placed in a device configured to support and close the mould (Fig. 1, item 22), wherein it is positioned and locked at a set pressure (Mold closure requires certain pressure.); and this will be a projected area pressure, to which a pressure will be added; 
- a device configured to transfer and inject metal or alloys (Fig. 7, item 74), included in the  equipment collects the metal under ideal conditions from a furnace/crucible (Fig. 7, item 71), these being a melting point temperature of said metal or higher, so that said metal is conveyed to a pressure system (Fig. 7, item 3) configured to perform the pressurized injection; as well as stirring of said metal,  so that once a filling stage commences, the pressure system configured to perform the pressurized injection may have in a chamber of said pressure system, the metal, thus to exert pressure thereon and to perform an injection stage (Fig. 7); 
- prior to start of the injection process itself, and/or during the metal injection itself, a vacuum is performed on the mould by the system configured Page 3 of 16Response to Office Action dated November 5, 2020Serial No.: 16/330,811to generate vacuum into the mould in order to extract the air from channels and spaces for the formation of items (para. 40), wherein the system configured to generate vacuum into the mould is sealed, coupled to said mould via an aperture (Fig. 1, item 14) provided for that purpose, wherein this system configured to generate vacuum into the mould is controlled by a system to regulate and control the injection process (para. 38 & 59, See 112(b) rejection above.); 
- next, the injection of the metal on the polymer-based mould is performed, at a pressure and flowrate enabling moulding the items in said mould (Implied, otherwise casting would be unsuccessful.); 

activating or deactivating the system configured to generate vacuum into the mould (para. 38 & 59).  
  
	Lismont fails to teach that the mould is polymeric mould of an elastomer type, the flowrate of the metal is between 0.05 m/s and 10 m/s and the pressure is between 0.1 bar and 50 bar, the flowrate is adjusted according to different stages, and means for the control and adjustment of operating parameters of the systems included in the equipment

	The invention of Li encompasses rubber mold. Li teaches that the mould is polymeric mould of an elastomer type (rubber).
	In view of Li, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Lismont to employ a polymeric mould of an elastomer type; since Li teaches the advantage of using it, which is convenient and flexible process, low production cost, and improved production efficiency (abstract).

	The invention of Mancini encompasses method for manufacturing light alloy. Mancini teaches the flowrate of the metal is between 0.3 to 3 m/s and the pressure is between 1 to 10 bar, wherein the operating parameters to be controlled are at least (Claim 1).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05, I.

	The invention of Nakatsuka encompasses injection device. Nakatsuka teaches that the injection stage is divided into various sub-stages wherein the injection flowrate (pressure) into the mould is adjusted in accordance with whether it is the commencement of the injection, the filling or the compaction (Fig. 3 & 4), it being possible to divide this into more stages, all coordinated with the regulation and control system (Fig. 1). Nakatsuka also teaches means for the control and adjustment of operating parameters of the systems included in the equipment (Fig. 1, item 11).
	In view of Nakatsuka, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Lismont in view of Li and Mancini to divide the injection stage into sub-stages and adjust the injection flowrate in accordance with whether it is the commencement of the injection, the filling or the compaction and employ means for the 

	The invention of Quail encompasses method of controlling applied clamp tonnage. Quail teaches means for the control and adjustment of operating parameters of the systems included in the equipment (Fig. 2, item 80), synchronizing and varying the mould closure force with the injection flowrates at each stage (Fig. 5), wherein the operating parameters to be controlled are at least the mould closure force exerted by the device configured to support and close the mould and the injection pressure and flowrate, wherein the injection stage comprises different sub-stages which are controlled and regulated by the system configured to regulate and control the process.
	In view of Quail, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Lismont in view of Li, Mancini, and Nakatsuka to synchronize and vary the mould closure force with the injection flowrates at each stage; since Quail teaches the advantage of doing it, which is to consume less power and reduce component wear (para. 26).

Lismont in view of Li, Mancini, Nakatsuka, and Quail teaches in coordination/synchronization with the device configured to support and close the mould and the system configured to generate vacuum into the mould, synchronizing intensity of the force exerted on the mould (Quail, Fig. 5), there being an approach stage, an injection stage, a slowing stage and a compaction stage, synchronizing the intensity of the force, position and flowrate of the pressure system acting upon the metal to be injected, depending on whether it is at the 
In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Lismont in view of Li, Mancini, Nakatsuka, and Quail to perform a static adjustment prior to each injection method in accordance with the mould, the material to be injected and the item to be obtained to perform successful casting process.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lismont in view of Li, Mancini, Nakatsuka, and Quail as applied to claim 1 above, and further in view of Arima (JP 2011-031535 A, previously cited).
	Lismont in view of Li, Mancini, Nakatsuka, and Quail fails to specifically teach that the stage of selecting the mould to be used in the process and the identification of the same is performed automatically, by means of a rotating system holding the different moulds to be used in the production process.


	In view of Arima, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Lismont in view of Li, Mancini, Nakatsuka, and Quail to employ a rotating system; since Arima teaches the advantage of using it, which is to produce two different products (Fig. 2).

Response to Arguments
Applicant's arguments filed 5/5/21 have been fully considered but they are not persuasive.
On pages 10 and 11, applicant argued that supporting and closure device is formed by multiple devices, not only closure plate.
The examiner disagrees with this because the specification does not disclose any structure for a system for the positioning/centering of the mould.

On page 11, applicant argued that transfer and injection device can be formed by different devices, not only by gooseneck-type ducts.
The examiner disagrees with this because the specification does not disclose any structure for equipment for the displacement.


The examiner disagrees with this because Lismont teaches to synchronize the creation of the vacuum with the injection stage (para. 38 & 59). One combining Lismont with Quail would synchronize the vacuum system of Lismont with the pressure system of Quail (Fig. 5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






6/13/2021